DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 6/30/2022.
Claims 21-40 are pending and have been examined.

Double Patenting
Previous double patenting rejections are withdrawn in view of the Terminal Disclaimer filed 6/30/2022.


Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although the closest prior art of record US5846484A , US 2014/0166056 A1 and US 2002/0081959 A1 teach methods of bone debridement utilizing sleeves, rotation by jet spray or one sided mounting shaft, and high pressure spray nozzles, and although a variety of similar rotationally mounted cleaning devices are known generally in the cleaning art, e.g. paint rollers, the prior art of record does not teach, suggest or motivate with respect to a method of debriding soft tissue, an outer sleeve defining a longitudinal axis and having an interior bounded by an outer wall, the outer wall bounded at first and second longitudinal ends by respective first and second endcaps; a central shaft extending between the first and second endcaps along the longitudinal axis and rotatively coupled between the first and the second endcaps; and a plurality of high-pressure water nozzles disposed within the outer wall of the outer sleeve, the method comprising: inserting the central shaft through a longitudinal center hole of the bone segment such that the bone segment is disposed about the central shaft and positioned within a spray zone bounded by a first positive stop and a second positive stop; disposing the outer sleeve about the bone segment and the first and the second positive stops such that a first end of the central shaft protrudes from the first endcap and a second end of the central shaft protrudes from the second endcap; rotating the central shaft relative to the first and the second endcaps such that the bone segment rotates relative to the outer sleeve and oscillates linearly along the longitudinal axis within the spray zone; and activating the plurality of the high-pressure water nozzles such that each of the plurality of the high-pressure water nozzles directs a high-pressure water stream into the spray zone, thereby debriding the bone segment, in the context of claim 21.  The benefit of Applicant’s claimed inventive feature is automating the soft tissue debriding process (Applicant’s Specification filed 4/2/2020 ¶ [0022]).
Similarly, with respect to claim 29, the prior art of record does not teach or suggest with respect to debriding soft tissue from a cadaveric bone segment, providing a high-pressure water debridement system, including: a cylindrical sleeve having an interior bounded at first and second longitudinal ends by respective first and second endcaps; a threaded central shaft extending between the first and the second endcaps along a longitudinal axis defined by the cylindrical sleeve, the threaded central shaft rotatively coupled between the first and the second endcaps by first and second threaded nuts disposed within the first and the second endcaps, respectively; and opposing high-pressure water nozzles disposed on either side of the cylindrical sleeve; inserting the threaded central shaft through a longitudinal center hole of the bone segment such that the bone segment is disposed about the threaded central shaft; disposing the cylindrical sleeve about the bone segment such that a first end of the threaded central shaft engages with the first threaded nut and a second end of the threaded central shaft engages with the second threaded nut; activating the opposing high-pressure water nozzles such that the opposing high-pressure water nozzles direct a high-pressure water stream toward the bone segment; and rotating the threaded central shaft relative to the first and the second threaded nuts such that the bone segment rotates relative to the cylindrical sleeve and oscillates linearly along the longitudinal axis in contact with the high- pressure water stream such that the high-pressure water stream debrides the bone segment, in the context of claim 29.  
Similarly, with respect to claim 36, the prior art of record does not teach, suggest or motivate with respect to debriding soft tissue, providing an outer sleeve having an interior bounded at first and second longitudinal ends by respective first and second endcaps, the outer sleeve defining a longitudinal center axis; inserting a central shaft through a longitudinal center hole of the bone segment such that the bone segment is disposed about the central shaft; extending the central shaft between the first and the second endcaps along the longitudinal center axis of the outer sleeve; disposing one or more high- pressure water nozzles on each side of the outer sleeve in a position configured to impact the bone segment with a high- pressure water steam; and rotating the central shaft relative to the outer sleeve such that the bone segment rotates relative to the outer sleeve and oscillates linearly along the longitudinal center axis in contact with the high-pressure water stream of the one or more high-pressure water nozzles, thereby causing the high-pressure water stream to debride the soft tissue from the bone segment, in the context of claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711